Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
Response to Amendment
This action is responsive to the amendments filed 7/5/22. As directed, Claims 1, 15 have been amended,  and claims 10 cancelled. Thus claims 1, 3-9, 11-15, 17-20 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“smoke generating assembly for providing a flow of smoke into the smoking chamber” in claim 1, which is being interpreted as “a smoldering chamber 160 which is configured for receiving combustible material 162” (Par. 0030)
“drive mechanism for selectively rotating the auger” in claim 13, which is being interpreted as “a drive motor 282 and a transmission assembly 284 or another suitable geared arrangement for transferring torque from drive motor 282 to rotating auger 240” (Par. 0049).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-9, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdon (US 2014/0360387 A1) in view of Barber (US 2016/0100594 A1), and further in view of Perrine et al. (US Pat. 4232597, hereinafter “Perrine”).
Regarding claim 1, Bogdon discloses an indoor smoker [10, Figs. 1-12, Par. 0003; note that “indoor” does not denote any specific structure and the smoker of Bogdon is capable of being used indoors] defining a vertical direction [up-down in e.g. Fig. 5] and a horizontal direction [left-right in Fig. 5], the indoor smoker comprising: 
a cabinet [52, Fig. 4]; 
a smoking chamber [14, Fig. 3] positioned within the cabinet, the smoking chamber being defined at least in part by a chamber wall [54, 56, 58, 60] that defines a boundary of the smoking chamber along the horizontal direction [58 and 60, Fig. 7], the chamber wall defining a chamber inlet on a bottom half of the chamber wall [see annotated Fig. 7 below, and Par. 0046: “an opening in the right wall 60 of the smoker primary housing 52 can be provided adjacent to a lower portion of plenum to provide fluid communication between smoke plenum and right smoke chamber 80”]; 

    PNG
    media_image1.png
    352
    643
    media_image1.png
    Greyscale

a smoke generating assembly [12] positioned immediately adjacent the chamber inlet [Fig. 7] for providing a flow of smoke into the smoking chamber through the chamber inlet defined in the chamber wall [as indicated by the arrows in Fig. 7]; 
and a rack assembly [as defined below] positioned within the smoking chamber, the rack assembly comprising: 
a ladder rack [comprising support plate 58’, 60’, and racks 68] mounted to the chamber wall [Fig. 7], the ladder rack comprising a support plate [58’, 60’, 54’, and 56’, Fig. 7] that is spaced apart from the chamber wall to define a flow plenum [80, 82, 84, and 86, defining a flow plenum as shown in Fig. 7], 
racks along the vertical direction [Fig. 3 shows the flow of smoke impinging on the support 54’ or 56’ via openings 106; see Par. 0059. Openings 106 are located between racks 68]; and 
one or more racks [68]
Bogdon fails to disclose the following:
the support plate defining one or more receiving slots, wherein the chamber inlet is positioned between adjacent slots of the one or more receiving slots along the vertical direction such that the flow of smoke is impinged on the support plate at a location between adjacent receiving slots along the vertical direction; and the one or more racks being removably mountable in the receiving slots of the ladder rack.
Regarding the support plate defining one or more receiving slots and the racks being removably mountable in the receiving slots of the ladder rack, Barber teaches, in an indoor smoker (“apparatus and system for smoking or grilling food,” Par. 0002), a ladder rack mounted to the chamber wall, the ladder rack comprising a support plate (72) that is spaced apart from the chamber wall to define a flow plenum (77), the support plate defining one or more receiving slots (79); and one or more racks (58) removably mountable in the receiving slots of the ladder rack. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bogdon by forming the support plate to have with receiving slots as taught by Barber (where the racks of Bogdon would be placed in the receiving slots as taught by Barber; note that this results in the smoke impinging on the support plate at a location between adjacent receiving slots as claimed) because this allows the heat and smoke “to enter the cook chamber at multiple levels, which can help to ensure an even cooking temperature from top to bottom,” (Barber Par. 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bogdon by forming the racks to be removably mountable it the receiving slots of the ladder rack as taught by Barber because this allows large items of food to be more easily placed into/removed from the smoker, and also allows the racks to be removed for cleaning.
Regarding the chamber inlet being positioned between adjacent slots of the one or more receiving slots along the vertical direction, Perrine teaches, in a smoker, the one or more “receiving slots” (equivalent here being the rack receiving locations 9 indicated in Annotated Fig. 2 below. Racks are indicated by numeral 8) are offset from the chamber inlet (see Annotated Fig. 2 below--the chamber inlet, which is the open wall of the smoke generating assembly 12, is positioned at least partly between two rack receiving locations) along the vertical direction such that the flow of smoke is impinged at a location between adjacent” receiving slots” (equivalent here being the rack receiving locations) along the vertical direction (up-down in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Bogdon-Barber by configuring the chamber inlet and the rack positions so that the chamber inlet is placed in the vertical direction between receiving slots, as taught by Perrine, because this ensures good airflow and even heating between the racks (note that there are only two racks in Bogdon).

    PNG
    media_image2.png
    419
    668
    media_image2.png
    Greyscale

Regarding this being done “such that” the flow of smoke is impinged on the support plate at a location between adjacent receiving slots along the vertical direction: because Bogdon already teaches the flow of smoke impinging on the support plate at a location between adjacent receiving slots (see Bogdon, above), the combination of Bogdon-Barber-Perrine also teaches this.
Regarding claim 5, the modified Bogdon discloses the ladder rack defines a plenum width measured along a horizontal direction between the support plate and the chamber wall (the width of plenum 80, 82, 84, and 86). While Bogdon fails to disclose the specific dimensions of the chamber and plenum, making the plenum width greater than five percent of a total width of the smoking chamber would have been obvious to one of ordinary skill in the art to change the size(s) of the chamber/plenum, in order to produce a smoker of the desired size. This amounts to a change in size which, absent criticality or evidence that the devices would perform differently (none is alleged in the specification and there is no indication that the relative sizes cause a different performance), does not amount to a patentable distinction, See MPEP 24144.04IV.A.Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Bogdon discloses the rack assembly comprises two ladder racks positioned on opposite sides of the smoking chamber (Fig. 4 shows one rack on the left and one on the right).
Regarding claim 7, it is unclear whether Bogdon discloses the two ladder racks are identical. However, Barber teaches the two ladder racks are identical (Figs. 10-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Bogdon by configuring the two ladder racks to be identical as taught by Barber because the two racks serve the same purpose, supporting the racks and distributing smoke, and this allows for improved speed of manufacture and design since the rack on one side can be duplicated for the second.
Regarding claim 8, Bogdon, as modified by Barber in claim 1 above, discloses each of the one or more receiving slots define a flow area (Fig. 2 and Par. 0024 of Barber describing how smoke enters the smokebox via the slots). Barber further teaches the flow area of at least one of the receiving slots is different than the flow area of another one of the receiving slots (“the openings may be larger near the bottom of the cooking chamber and smaller near the top of the cooking chamber,” Par. 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Bogdon by configuring the flow area of some receiving slots to be different than the flow area of the upper receiving slots as taught by Barber in order to “help provide an even temperature throughout the smoker,” (Barber Par. 0025).
Regarding claim 9, Bogdon discloses two racks. However, Barber discloses the one or more racks comprises: four racks spaced equidistantly along the vertical direction within the smoking chamber (2, where at least 5 rack-supporting locations are shown, understood that these may each support a rack). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Bogdon by placing four racks instead of two spaced equidistantly along the vertical direction within the smoking chamber as taught by Barber in order to allow a larger amount of food to be treated at once.
Regarding claim 15, Bogdon as modified by Barber and Perrine discloses the rack assembly substantially as set forth with respect to claim 1 above (note that “for an indoor smoker, the indoor smoker comprising a smoking chamber positioned within a cabinet and being defined at least in part by a chamber wall, the chamber wall defining a chamber inlet for receiving a flow of smoke from a smoke generating assembly,” is the intended use of the rack assembly, and thus is not given patentable weight.)
Regarding claim 18, Bogdon as modified by Barber and Perrine discloses the rack assembly substantially as set forth with respect to claim 5 above.
Regarding claim 19, Bogdon as modified by Barber and Perrine discloses the rack assembly substantially as set forth with respect to claim 6 above.
Regarding claim 20, Bogdon as modified by Barber and Perrine discloses the rack assembly substantially as set forth with respect to claim 8 above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdon in view of Barber and Perrine as applied to claim 1 above, and further in view of Christen (US Pat. 3856374).
	Regarding claim 3, Bogdon discloses the ladder rack securing the support plate to the chamber wall (since they are immovably attached to the walls, directly or indirectly) but fails to teach this mounting being by L-shaped flanges. However, Christen teaches, in a smoker, panels (see 16, Fig. 5) having a plurality of L-shaped flanges (8, Fig. 5) for mounted to each panel for securing the support plates to another wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Bogdon by replacing the mounting mechanism of the ladder rack of Bogdon with a plurality of L-shaped mounting flanges mounted to the support plate for securing the support plate to the chamber wall as taught by Christen because it amounts to a simple substitution of one mounting mechanism known in the art for another with predictable results (allowing panels to be mounted to one another).
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdon in view of Barber, Perrine, and Christen as applied to claim 3 and further in view of Cooper et al. (US 2014/0123861 A1, hereinafter “Cooper”).
	Regarding claim 4, the modified Bogdon discloses the apparatus set forth above but fails to teach shoulder bolts securing the rack assembly. However, Cooper teaches, in a cooking device, a plurality of shoulder bolts attached to a wall and securing a device (shoulder bolt 42, Fig. 1, Par. 0044), wherein each of a plurality of mounting flanges defines shoulder slot apertures (40) for receiving the plurality of shoulder bolts to secure the ladder rack to the chamber wall (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Bogdon by using shoulder bolts inserted into apertures as taught by Cooper because this ensures that the ladder rack is secured to the chamber wall in a firm but removable manner.
Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdon in view of Barber and Perrine, as applied to claim 1, and further in view of Hutton et al. (US 2004/0226550 A1, hereinafter “Hutton”).
Regarding claim 11, Bogdon discloses the smoke generator assembly [12] comprises a smoke barrel (16) defining a smoldering chamber (28) that extends between a first end and a second end along a central axis (left to right side of 16 in Fig. 7), the smoke barrel being configured for receiving combustible material (such as wood, Par. 0044), and a smoldering heater (heating element 36, a smoldering heater as it causes the wood to smoke/smolder) in thermal communication with the smoke barrel for smoldering the combustible material (Fig. 7 and Par. 0046). Bogdon fails to teach an auger being rotatable around the central axis.
Hutton teaches, in a smoke generator assembly (Fig. 3) having a smoke barrel (24) defining a smoldering chamber (Annotated Fig. 3) that extends between a first end and a second end along a central axis (Annotated Fig. 3), the smoke barrel being configured for receiving combustible material (70); an auger (44) positioned within the smoke barrel and being rotatable about the central axis for selectively urging the combustible material from the first end toward the second end of the smoldering chamber (Par. 0019); and a smoldering heater (68) in thermal communication with the smoke barrel for smoldering the combustible material as the auger advances the combustible material past the smoldering heater (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Bogdon by configuring the smoke generator assembly and barrel to have an auger rotatable around the central axis as taught by Hutton in order to move the wood pellets (or other combustible material) along, which allows the pellets to be heated to smoldering but not ignited (Hutton Par. 0021) and replenish old material for smoking. 
Regarding claim 12, Bogdon teaches a hopper (26, Fig. 1) for depositing the combustible material into the smoldering chamber (Par. 0044: “A wood source such as wood chips or the like (not depicted) can be introduced through removable funnel 26 and into smoke generating chamber 28”).
Regarding claim 13, Bogdon fails to teach the drive mechanism. However, Hutton teaches a drive mechanism (a drive motor 48 and a transmission assembly, not pictured, which transmits rotational energy from the motor to the auger) for selectively rotating the auger (Par. 0019); and a controller (handle 52 and latch, Par. 0019) operably coupled to the drive mechanism and being configured for intermittently rotating the auger to advance the combustible material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Bogdon by adding a drive mechanism and controller for the drive mechanism as taught by Hutton in order to drive the auger to rotate automatically (Hutton Par. 0019).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdon in view of Barber and Perrine, as applied to claim 1, and further in view of Fujie et al. (US 2009/0136638 A1, hereinafter “Fujie”) and Shinohara et al. (US 2004/0191146 A1, hereinafter “Shinohara”).
Regarding claim 14, Bogdon fails to teach an exhaust duct, air handler, and catalytic converter.
Regarding the exhaust duct and air handler, Fujie teaches, in an indoor smoker, an air handler (17, Fig. 1) fluidly coupled with an exhaust duct (the duct ending in 18, Fig. 1) for urging the flow of smoke from the smoking chamber, through the exhaust duct, and out of a discharge vent (the opening to the right of 18); and a catalyst (catalyst, Par. 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Bogdon by adding an air handler and exhaust duct as taught by Fujie in order to remove unwanted odors and pollutants.
Regarding the catalytic converter, Shinohara teaches a catalytic converter positioned within an exhaust duct (3, Fig. 2), the catalytic converter comprising a catalytic element (3a) and a catalyst heater (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Bogdon by adding a catalytic converter as taught by Shinohara in order to remove harmful components in the exhaust gas (Shinohara Par. 0018).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdon in view of Barber and Perrine as applied to claim 15 and further in view of Christen and Cooper.
Regarding claim 17, Bogdon-Barber-Perrine as modified by Christen and Cooper teaches the apparatus substantially as set forth with respect to claims 3 and 4 above.                                                                                                                                                                                                      
Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. 
First, applicant argues on Page 7 of the Remarks that Bogdon does not teach a chamber inlet for directly receiving smoke from a smoke generating assembly positioned immediately adjacent the chamber inlet. The examiner respectfully disagrees, and finds that Bogdon does teach such a chamber inlet in accordance with BRI (the claim does not require that the chamber inlet immediately and directly expel smoke onto the racks, but allows for the possibility of smoke entering the chamber via the chamber inlet and following some sort of path before contacting the racks, which is what is taught by Bogdon). Regarding the argument that Bogdon teaches “air flow portal can be provided adjacent upper end portion 32 of chamber 28,” the examiner notes that the upper end portion is of chamber 28, not the smoking chamber of the claims (chamber 28 is a part of the smoke generating assembly), and further more that air flow portal 40, shown in Fig. 3, is not the portal to which the chamber inlet is mapped; instead, as indicated with respect to claim 1 above, the chamber inlet is mapped to the unlabeled inlet in Fig. 7--see annotated Fig. in discussion of claim 1 above as well as Bogdon Par. 0046: “an opening in the right wall 60 of the smoker primary housing 52 can be provided adjacent to a lower portion of plenum to provide fluid communication between smoke plenum and right smoke chamber 80”).
Applicant argues on Page 8 that Barber fails to teach a chamber wall as defined with a chamber inlet as claimed, but teaches a different configuration. However, Barber was not introduced to teach these features which are taught by the primary reference Bogdon as set forth above, thus that Barber fails to teach these does not undermine the rejection.
Applicant argues on Page 8 that Sanchez fails to teach receiving slots. While Sanchez is no longer applied, even if the same argument were made against Perrine, this argument does not overcome the rejection because the receiving slots are taught by Barber as set forth above, and the chamber inlet defined in the chamber wall and smoke impinging the flow onto the support plate is taught by primary reference Bogdon as set forth above, thus the reference (here, Perrine) need not teach these features in order for the combination of Bogdon-Barber-Perrine to teach these features in combination.
Arguments on Page 8 referring to Blue are moot as Blue is no longer applied in this rejection.
Conclusion                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761